Title: Cabinet Opinion on the Conyngham and the Pilgrim, 27 March 1794
From: Cabinet
To: Washington, George


          
            [Philadelphia, 27 March 1794]
          
          At a meeting of the heads of departments and Attorney general. March 27. 1794.
          The Secretary of War, the attorney general and the Secretary of State advise, that the
            Conyngham be not delivered up to the British owners; the secretary of the treasury
            dissenting.
          The Secretary of the Treasury, the Secretary of war, and the attorney general advise,
            that the Pilgrim be delivered up to the British owners; the Secretary of State
              dissenting.
          
            Alexandr Hamilton
            H. Knox
            Wm. Bradford.
            Edm: Randolph.
          
        